Exhibit 10.19

LIMELIGHT NETWORKS, INC.

INDU KODUKULA EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of October 8,
2012 (the “Signing Date”), by and between Limelight Networks, Inc. (the
“Company”) and Indu Kodukula (“Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. No later than November 5, 2012, Executive will
commence service as the Company’s Chief Operating Officer (“COO”). Executive
will report to the Company’s Chief Executive Officer (the “CEO”). The date on
which Executive actually commences such service as the Company’s COO shall be
the “Effective Date.” As of the Effective Date, Executive will render such
business and professional services in the performance of his duties, consistent
with Executive’s position within the Company, as will reasonably be assigned to
him by the CEO. Without limiting the foregoing, Executive will be responsible
for managing all aspects of product management, research and development, CDN,
network and storage operations, Software as a Service (SaaS) operations and
customer service and support. Immediate goals will include, inter alia, design
and implementation of plans, programs and initiatives that will demonstrably and
measurably improve network cost and performance efficiency, assure timely and
efficient design and development of competitive products and services and
enhancement of existing products and services, and demonstrably and measurably
improve customer support and service. The period Executive is employed by the
Company under this Agreement is referred to herein as the “Employment Term.” In
the event that Executive fails to begin full-time employment with the Company by
November 5, 2012, this Agreement and any equity awards to be granted pursuant to
the terms hereof shall be null and void upon the date of such failure. Executive
will be based in San Francisco, California but will spend such time in the
Company’s Tempe, Arizona, Mountain View, California and San Diego, California
offices, and will travel on Company business to such other locations and for
such periods, as may be necessary or appropriate to carry out his
responsibilities or as may be directed by the Company’s CEO.

(b) Obligations. During the Employment Term, Executive, except as provided in
this Agreement, will devote Executive’s full business efforts and time to the
Company and will use good faith efforts to discharge Executive’s obligations
under this Agreement to the best of Executive’s ability and in accordance with
each of the Company’s written corporate guidance and ethics guidelines, conflict
of interests policies, code of conduct and other policies and procedures as the
Company may adopt from time to time. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation, or
consulting activity for any direct or indirect remuneration without the prior
approval of the CEO (which approval will not be unreasonably withheld);
provided, however, that Executive may, without the approval of the CEO, serve in
any capacity with any civic, educational, professional, industry or charitable
organization, provided such services do not interfere with Executive’s
performance of his obligations to Company, are disclosed in writing to the
Company and are otherwise consistent with the Company’s policies.

 

-1-



--------------------------------------------------------------------------------

Subject to prior approval of the CEO and in appropriate cases (as determined by
the Company) approval of the Audit Committee of the Company’s board (which
approval will not be unreasonably withheld) Executive may also serve on the
board(s) of for-profit business associations provided such participation does
not interfere with Executive’s performance of his obligations to the Company,
are disclosed in writing to the Company, are consistent with the terms of
Executive’s employment with the Company (including without limitation the
restrictive covenants in the Confidential Information Agreement, as defined in
Section 12 below) and are consistent with the Company’s policies (including
without limitation the Company’s Code of Business Conduct). Based upon
Executive’s written disclosure regarding Edison Corp. and his role with respect
thereto, Executive’s existing participation on the board of Edison Corp. is
approved; provided such approval could change in the future if Executive’s
future participation conflicts with any of the provisos in the previous
sentence.

(i) Executive hereby represents, warrants and covenants to the Company that as
of the Effective Time, Executive will not be a party to any contract,
understanding, agreement or policy, written or otherwise, that will be breached
by Executive’s entering into, or performing services under, this Agreement.
Executive further represents that he has disclosed to the Company in writing all
threatened, pending, or actual claims that are unresolved and still outstanding
as of the Signing Date, in each case, against Executive of which he is aware, if
any, as a result of his employment with any previous employer or his membership
on any boards of directors.

(c) Other Entities. Executive agrees to serve if appointed, without additional
compensation, as an officer and director for each of the Company’s subsidiaries,
partnerships, joint ventures, limited liability companies and other affiliates,
including entities in which the Company has a significant investment as
determined by the Company. As used in this Agreement, the term “affiliates” will
mean any entity controlled by, controlling, or under common control of the
Company.

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.

3. Compensation.

(a) Base Salary. Commencing with the Effective Date, the Company will pay
Executive an annual salary of $350,000 as compensation for his services (such
annual salary, as is then effective, to be referred to herein as “Base Salary”).
Executive’s Base Salary will be subject to annual review. The Base Salary will
be paid periodically in accordance with the Company’s normal payroll practices
and will be subject to the usual, required withholdings.

(b) Annual Incentive. Executive will be eligible to receive annual cash
incentives payable for the achievement of performance goals established by the
Board of Directors of the Company (the “Board”) or by the Compensation Committee
of the Board (the “Committee”).

 

-2-



--------------------------------------------------------------------------------

During calendar year 2012 and 2013, Executive’s target annual incentive (“Target
Annual Incentive”) will be $250,000. The Target Annual Incentive for 2012 shall
be prorated for the portion of calendar year 2012 during which Executive is an
employee of the Company. The actual earned annual cash incentive, if any,
payable to Executive for any performance period will depend upon the extent to
which the applicable performance goal(s) specified by the Committee are
achieved. Any annual cash incentives earned pursuant to this Section 3(b) will
be paid to Executive as soon as reasonably practicable following the date on
which such annual cash incentives are earned, but in no event will be paid later
than March 15 of the year following the year in which such annual cash
incentives are earned.

(c) Equity Awards.

(i) Subject to Committee approval, on the grant date set by the Committee, the
Company will issue to Executive 475,000 Restricted Stock Units (“RSUs”) pursuant
the Company’s 2007 Equity Incentive Plan (the “Plan). The RSUs will be granted
under and subject to the terms, definitions and provisions of the Plan. One-
quarter (1/4th) of the RSUs will vest on the one year anniversary of the
Effective Date, and an additional one-sixteenth (1/16th) will vest on March 1,
2014 the first day of each June, September, December and March thereafter,
provided Executive continues to be a Service Provider through each such vesting
date.

(ii) Executive may from time to time be issued stock options, RSUs or other
equity awards under the Plan or a successor plan. Such awards together with the
equity awards issued pursuant to this Agreement may be referred to in this
Agreement as Equity Awards.

(iii) In the event that the Company consummates a Change of Control transaction,
50% of Executive’s then outstanding unvested Equity Awards will vest
immediately. In the event Executive’s employment is terminated in connection
with a Change of Control, the balance of Executive’s then outstanding Equity
Awards may vest as provided in Section 7(b) below.

4. Employee Benefits.

(a) Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies and arrangements that are
applicable to other officers of the Company, as such plans, policies and
arrangements may exist from time to time.

(b) Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other vice president level officers, but with
vacation accrual of not less than two (2) weeks per year.

5. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other business expenses, including professional association
fees, incurred by Executive in the furtherance of the performance of Executive’s
duties hereunder. Executive is expected to travel frequently to the Company’s
Tempe, Arizona office, and business travel expense may include reasonable
reimbursement for, or use of, an apartment in the Phoenix/Tempe, Arizona area.
All reimbursements to Executive by the Company pursuant to this Section 5 shall
be in accordance with the Company’s expense reimbursement policy as in effect
from time to time.

 

-3-



--------------------------------------------------------------------------------

6. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) unpaid, but
earned and accrued annual incentive for any completed fiscal year as of his
termination of employment; (c) pay for accrued but unused vacation; (d) benefits
or compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Executive; (e) unreimbursed
business expenses required to be reimbursed to Executive; and (f) rights to
indemnification Executive may have under the Company’s Certificate of
Incorporation, Bylaws and this Agreement as applicable. In the event Executive’s
employment with the Company terminates for any reason (other than Cause),
Executive will be entitled to exercise any outstanding vested stock options
until the first to occur of: (i) the date that is three months following the
later of such termination of employment or the date upon which Executive ceases
to be a Service Provider (as defined in the Plan), (ii) the applicable scheduled
expiration date of such award (in the absence of any termination of employment)
as set forth in the award agreement, or (iii) the ten (10) year anniversary of
the award’s original date of grant. For purposes of clarity, the term
“expiration date” shall be the scheduled expiration of the option agreement and
not the period that Executive shall be entitled to exercise such option. In
addition, if the termination is by the Company without Cause, Executive will be
entitled to the amounts and benefits specified in Section 7.

7. Severance.

(a) Termination Without Cause other than in Connection with a Change of Control.
If Executive’s employment is terminated by the Company without Cause and such
termination is not in Connection with a Change of Control, then, subject to
Section 8, Executive will receive: (i) continued payment of Executive’s Base
Salary (subject to applicable tax withholdings) for six (6) months, such amounts
to be paid in accordance with the Company’s normal payroll policies; (ii) the
actual earned cash incentive, if any, payable to Executive for the current year,
pro-rated to the date of termination, with such pro-rated amount to be
calculated by multiplying the current year’s Target Annual Incentive by a
fraction with a numerator equal to the number of days inclusive between the
start of the current calendar year and the date of termination and a denominator
equal to 365, such amounts to be paid at the same time as similar bonus payments
are made to the Company’s other executive officers, and (iii) reimbursement for
premiums paid for continued health benefits for Executive (and any eligible
dependents) under the Company’s health plans until the earlier of (A) six
(6) months, payable when such premiums are due (provided Executive validly
elects to continue coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”)), or (B) the date upon which Executive and Executive’s eligible
dependents become covered under similar plans. For purposes of clarity, the
Compensation Committee of the Board of Directors shall determine, in good faith,
the extent to which any cash incentive has been earned by Executive.

(b) Termination Without Cause or Resignation for Good Reason in Connection with
a Change of Control. If Executive’s employment is terminated by the Company
without Cause or Executive terminates voluntarily for Good Reason and the
termination is in Connection with a Change of Control, then, subject to
Section 8, Executive will receive: (i) continued payment of Executive’s Base
Salary for the year in which the termination occurs (subject to applicable tax
withholdings), for six (6) months, such amounts to be paid in accordance

 

-4-



--------------------------------------------------------------------------------

with the Company’s normal payroll policies; (ii) the payment in an amount equal
to 100% of Executive’s Target Annual Incentive for the year in which the
termination occurs (subject to applicable tax withholdings), such amounts to be
paid in accordance with the Company’s normal payroll policies over the course of
six (6) months; (iii) 100% of Executive’s then outstanding unvested Equity
Awards will vest, and (iv) reimbursement for premiums paid for continued health
benefits for Executive (and any eligible dependents) under the Company’s health
plans until the earlier of (A) six (6) months, payable when such premiums are
due (provided Executive validly elects to continue coverage under COBRA), or
(B) the date upon which Executive and Executive’s eligible dependents become
covered under similar plans.

(c) Voluntary Termination or Termination for Cause. If Executive’s employment is
terminated voluntarily or is terminated for Cause by the Company, then, except
as provided in Section 6, (i) all further vesting of Executive’s outstanding
Equity Awards will terminate immediately and stock options shall be exercisable
as provided in Section 6; (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately, and (iii) Executive will be
eligible for severance benefits only in accordance with the Company’s then
established plans. In the event that Executive’s employment is terminated due to
death or Disability, twenty-five percent (25%) of Executive’s then unvested
Equity Awards shall vest.

(d) Resignation for Material Corporate Change. If within twelve (12) months
following the Effective Date Executive voluntarily resigns because of a Material
Corporate Change then, subject to the terms of this Agreement including without
limitation the conditions in Section 8, Executive will be entitled to the
severance benefits described in Section 7(a) above. This Section 7(d) expires
twelve (12) months following the Effective Date. For purposes of this
Section 7(d) Material Corporate Change means an unanticipated (as of the
Effective Date), material change in the Company’s executive management team
coupled with a significant, material reduction of responsibilities as of the
Effective Date. A sale, separation or spin-off of a portion of the Company’s
business operations provided the Company remains a going concern and provided
Executive’s duties, position and responsibilities with respect to the remaining
business operations are not materially reduced will also not be considered a
Material Corporate Change. Executive will not resign for a Material Corporate
Change without first providing the Company with written notice within thirty
(30) days of the event that Executive believes constitutes a Material Corporate
Change specifically identifying the acts or omissions constituting the grounds
for resignation under this Section 7(d) and a reasonable cure period of not less
than thirty (30) days.

8. Conditions to Receipt of Severance: No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance or
other benefits pursuant to Section 7 will be subject to Executive signing and
not revoking a separation agreement and release of claims in a form acceptable
to the Company and provided that such release of claims becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). The Company shall deliver such form to
Executive within five (5) business days after the date of termination. No
severance or other benefits pursuant to Section 7 will be paid or provided until
the separation agreement and

 

-5-



--------------------------------------------------------------------------------

release of claims becomes effective and irrevocable. If the separation agreement
and release of claims does not become effective by the Release Deadline,
Executive will forfeit any rights to severance or benefits under this Agreement.
Any severance payments or benefits under this Agreement that would be considered
Deferred Compensation Severance Benefits (as defined in Section 24), will be
paid on, or, in the case of installments, will not commence until, the sixtieth
(60th) day following Executive’s “separation from service”, or, if later, such
time as required by Section 24. Any installment payments that would have been
made to Executive during the sixty (60) day period immediately following
Executive’s “separation from service” but for the preceding sentence will be
paid to Executive on the sixtieth (60th) day following Executive’s “separation
from service” and the remaining payments will be made as provided in this
Agreement. If Executive should die before all of the severance amounts have been
paid, such unpaid amounts will be paid in a lump-sum payment promptly following
such event to Executive’s designated beneficiary, if living, or otherwise to the
personal representative of Executive’s estate.

(b) Non-solicitation and Non-competition. The receipt of any severance or other
benefits pursuant to Section 7 is subject to Executive agreeing that during the
Employment Term and for twelve (12) months thereafter, Executive will comply
with all of the restrictive covenants contained in the Confidential Information
Agreement (as defined in Section 12 below), including without limitation, the
non-compete, non-solicitation of employees and non-solicitation of customers
covenants contained in Section 5 of the Confidential Information Agreement.

(c) Nondisparagement. During the Employment Term and for twelve (12) months
thereafter, Executive and the Company in its official communications will not
knowingly and materially disparage, criticize, or otherwise make any derogatory
statements regarding the other. The Company will instruct its officers and
directors to not knowingly and materially disparage, criticize, or otherwise
make any derogatory statements regarding Executive. Notwithstanding the
foregoing, nothing contained in this agreement will be deemed to restrict
Executive, the Company or any of the Company’s current or former officers and/or
directors from providing factual information to any governmental or regulatory
agency (or in any way limit the content of any such information) to the extent
they are requested or required to provide such information pursuant to
applicable order, subpoena, law or regulation.

(d) Other Requirements. Executive’s receipt of continued severance payments
pursuant to Section 7 will be subject to Executive continuing to comply with the
terms of the Confidential Information Agreement and the provisions of this
Section 8.

(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

9. Excise Tax. In the event that the benefits provided for in this Agreement
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s severance benefits payable under the terms of this Agreement will be
either (a) delivered in full, or (b) delivered as to such lesser extent which
would result in no portion of such

 

-6-



--------------------------------------------------------------------------------

severance benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance benefits. Any reduction in payments
and/or benefits required by this Section 9 will occur in the following order:
(1) reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant for Executive’s equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis.

10. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” will mean:

(i) Acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Executive with respect to Executive’s obligations
under this Agreement or otherwise relating to the business of the Company, or
failure or refusal to carry out lawful directions from the CEO with respect to
Executive’s obligations under this Agreement or otherwise relating to the
business of the Company;

(ii) Any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in the substantial personal enrichment
of Executive;

(iii) Executive’s conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business;

(iv) A breach of any fiduciary duty owed to the Company by Executive that has a
material detrimental effect on the Company’s reputation or business;

(v) Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability);

(vi) Executive (A) obstructing or impeding; (B) endeavoring to obstruct, impede
or improperly influence, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”;

(vii) Executive’s disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement or
Executive’s loss of any governmental or self-regulatory license that is
reasonably necessary for Executive to perform his responsibilities to the
Company under this Agreement, if (A) the disqualification, bar or loss continues
for more than thirty (30) days, and (B) during that period the Company uses its

 

-7-



--------------------------------------------------------------------------------

good faith efforts to cause the disqualification or bar to be lifted or the
license replaced. While any disqualification, bar or loss continues during
Executive’s employment, Executive will serve in the capacity contemplated by
this Agreement to whatever extent legally permissible and, if Executive’s
employment is not permissible, Executive will be placed on leave (which will be
paid to the extent legally permissible); or

(b) Change of Control. For purposes of this Agreement, “Change of Control” will
mean the occurrence of any of the following events:

(i) The consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

(ii) The approval by the stockholders of the Company, or if stockholder approval
is not required, approval by the Board, of a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than Goldman Sachs and its
related funds and entities, becoming the “beneficial owner” (as defined in Rule
13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities.

(c) Continuance Period. For purposes of this Agreement, “Continuance Period”
will mean the period of time beginning on the date of the termination of
Executive’s employment and ending on the date on which Executive is no longer
receiving Base Salary payments under Section 7.

(d) Disability. For purposes of this Agreement, “Disability” will mean
Executive’s absence from his responsibilities with the Company on a full-time
basis for 120 calendar days in any consecutive twelve (12) month period as a
result of Executive’s mental or physical illness or injury.

(e) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated within three
(3) months prior to the execution of an agreement that results in a Change of
Control or twelve (12) months following a Change of Control.

(f) Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
voluntary resignation of employment within twelve (12) months following a Change
of Control because of the existence of any of the following reasons and which
reason(s) continue following the expiration of any cure period (as discussed
below), without Executive’s written consent:

(i) A significant, material reduction of Executive’s duties, position, or
responsibilities, relative to Executive’s duties, position, or responsibilities
in effect immediately prior to the Change of Control. A change of title alone is
not Good Reason;

 

-8-



--------------------------------------------------------------------------------

(ii) A material reduction in Executive’s cash compensation (either Base Salary,
or Base Salary and Annual Incentive Target combined) as in effect immediately
prior to such reduction. Notwithstanding the foregoing, a one-time reduction
that also is applied to other similarly situated executive officers of the
Company and which one-time reduction reduces the cash compensation by a
percentage reduction of 10% or less in the aggregate will not be deemed material
and will not constitute “Good Reason”;

(iii) A material change in the geographic location from which Executive must
perform services (that is, a requirement that Executive re-locate his permanent
residence to a location other than the greater San Francisco Bay area, CA), it
being recognized that Executive may routinely be required to travel in
performance of his business duties; or

(iv) A material breach by the Company (or its successor) of any material
contractual obligation owed Executive pursuant to this Agreement (including,
without limitation, the failure of the Company to obtain the assumption of this
Agreement by a successor).

Executive will not resign for Good Reason following a Change of Control without
first providing the Company with written notice within thirty (30) days of the
event that Executive believes constitutes “Good Reason” specifically identifying
the acts or omissions constituting the grounds for Good Reason and a reasonable
cure period of not less than thirty (30) days.

11. Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Certificate of
Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement.

12. Confidential Information. Executive will execute the form of At-Will
Employment, Confidential Information, Inventions Assignment and Arbitration
Agreement, appended hereto as Exhibit A (the “Confidential Information
Agreement”). In the event of any inconsistency between the terms of this
Agreement and the terms of the Confidential Information Agreement, this
Agreement will prevail.

13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable

 

-9-



--------------------------------------------------------------------------------

pursuant to this Agreement may be assigned or transferred except by will or the
laws of descent and distribution. Any other attempted assignment, transfer,
conveyance, or other disposition of Executive’s right to compensation or other
benefits will be null and void. This Section 13 will in no way prevent Executive
from transferring any vested property he owns.

14. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

222 South Mill Ave. , Suite 800

Tempe, Arizona 85281

Attn: Senior Director of Human Resources

With Copy to:

222 South Mill Ave., Suite 800

Tempe, Arizona 85281

Attn: Chief Legal Officer

If to Executive:

at the last residential address known by the Company.

15. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

16. Arbitration. The parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration in accordance with the terms of section 12 of
the Confidential Information Agreement. The Parties further agree that the
prevailing party in any arbitration will be entitled to injunctive relief in any
court of competent jurisdiction to enforce the arbitration award. The parties
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury. This paragraph will not prevent either party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
relating to Executive’s obligations under this Agreement and the Confidential
Information Agreement.

 

-10-



--------------------------------------------------------------------------------

17. Integration. This Agreement, together with the Confidential Information
Agreement and the forms of equity award agreements that describe Executive’s
outstanding Equity Awards, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and signed by duly authorized representatives of the parties
hereto. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise, or understanding that is not in
this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement to be signed upon Executive’s hire, the terms
in this Agreement will prevail.

18. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

19. Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Sections 6, 7, 8, and 11 will survive the
termination of this Agreement.

20. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

21. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

22. Governing Law. This Agreement will be governed by the laws of the state of
Arizona without regard to its conflict of laws provisions.

23. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

24. Code Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Code and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation Separation Benefits”) will be payable until Executive
has a “separation from service” within the meaning of Section 409A.

(b) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six
(6) months following Executive’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the

 

-11-



--------------------------------------------------------------------------------

date of Executive’s separation from service. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following Executive’s separation from
service but prior to the six (6) month anniversary of the separation, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

(c) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

(d) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit will not constitute Deferred Compensation Separation Benefits
for purposes of clause (i) above. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

(e) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.”

25. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:     LIMELIGHT NETWORKS, INC.    

/s/ Jeff Lunsford

    Date: October 9, 2012 Jeff Lunsford, Chief Executive Officer     EXECUTIVE:
   

/s/ Indu Kodukula

    Date: October 9, 2012 Indu Kodukula    

[SIGNATURE PAGE TO KODUKULA EMPLOYMENT AGREEMENT]

 

-13-



--------------------------------------------------------------------------------

Exhibit A

FORM OF CONFIDENTIAL INFORMATION AGREEMENT

 

-14-